Justice SCOTT
delivered the Opinion of the Court.
The respondent and the assistant disciplinary counsel have entered into a stipulation, agreement, and conditional admission of misconduct. C.R.C.P. 241.18. The parties agreed in the conditional admission to the imposition of discipline in the range of a public censure to suspension from the practice of law for thirty days. An inquiry panel of the supreme court grievance committee approved the conditional admission, with the recommendation that the respondent be suspended for thirty days. We accept the conditional admission and the inquiry panel’s recommendation.
I
The respondent was admitted to the Colorado bar in 1983. The conditional admission *729indicates that in October 1992, a client consulted the respondent with respect to representing the client in dissolution of marriage proceedings. The client lived in Colorado and his spouse lived in Texas. Although the respondent advised his client to seek a Texas divorce, the respondent agreed to file a dissolution of marriage proceeding in Colorado. He also agreed to represent the client on a pro bono basis, with the client paying the $88 filing fee. The respondent filed a dissolution of marriage proceeding in Arapahoe County on behalf of his client on November 19,1992.
In early 1998, the respondent told his client that the client’s spouse had not signed or returned the waiver of service he had mailed to her, so he would arrange to have her served personally in Texas. The client or the client’s girlfriend regularly contacted the respondent in 1993 about the status of the dissolution proceedings, and in February 1994, the respondent advised his client and girlfriend that the client’s dissolution was final and had been final since the previous month. The respondent’s case file does not reflect that the respondent contacted Texas authorities with respect to serving the client’s wife.
The client and his girlfriend decided to get married, and the respondent told them to tell the clerk when they obtained their marriage license that the client was not married. The client and his girlfriend were married on February 26,1994.
When client contacted the Arapahoe County court to obtain copies of the order of dissolution, he was informed that the dissolution was not final. When the client communicated this information to the respondent, respondent told client it was a mistake and he would look into it, but neither the client nor his girlfriend have heard from the respondent since November 1994.
On July 14, 1995, client’s girlfriend obtained a court order invalidating the marriage. She incurred attorney fees in the amount of $579.42 to obtain the declaration, and she expended $2,400 on her wedding. As a condition of the stipulation and conditional admission, the respondent reimbursed his client’s girlfriend $3,000.
The respondent admits that the foregoing conduct violated R.P.C.1.3 (a lawyer shall not neglect a legal matter entrusted to that lawyer); R.P.C. 1.4(a) (a lawyer shall keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information); and R.P.C. 8.4(c) (a lawyer shall not engage in conduct involving dishonesty, fraud, deceit or misrepresentation).
II
In approving the stipulation, the inquiry panel recommended that the respondent be suspended for thirty days. The ABA Standards for Imposing Lawyer Sanctions (1991 & Supp.1992) (ABA Standards) provides that, in the absence of aggravating or mitigating factors, a public censure “is generally appropriate when a lawyer is negligent and does not act with reasonable diligence in representing a client, and causes injury or potential injury to a client.” Id. at 4.43. With respect to telling his client that his dissolution was final when it was not, however, “[sjuspension is generally appropriate when a lawyer knowingly deceives a client, and causes injury or potential injury to the client.” Id. at 4.62.
A short period of suspension is therefore appropriate, at a minimum.1 In mitigation, the assistant disciplinary counsel indicates that the respondent has not been previously disciplined, id. at 9.32(a); there has been some interim rehabilitation, id. at 9.32(j); and the respondent has expressed remorse for his misconduct, id. at 9.32(Z).
We have decided to accept the inquiry panel’s recommendation that a thirty-day *730suspension is adequate given the facts of this ease and the mitigating circumstances.
Ill
It is hereby ordered that Richard Morton Arnold be suspended for thirty days, effective thirty days after the issuance of this opinion. It is further ordered that the respondent pay the costs of this proceeding in the amount of $45.00 to the Supreme Court Grievance Committee, 600 17th Street, Suite 920-S, Denver, Colorado 80202, within thirty days after the announcement of this opinion.
LOHR, J., dissents.

. Had the respondent actually forged court documents to convince his client that the dissolution was final, disbarment would be appropriate. People v. Belina, 782 P.2d 26, 28 (Colo.1989) (disbarment was warranted when a lawyer prepared and delivered a fraudulent dissolution decree); People v. Blanck, 713 P.2d 832, 833-34 (Colo.1985) (lawyer disbarred after altering authentic dissolution decrees in order to misrepresent to clients that their marriages had been dissolved); see also People v. Marmon, 903 P.2d 651, 656 (Colo.1995) (lawyer disbarred for forging adoption decree to conceal his negligence).